DETAILED ACTION

Response to Amendment
The Amendment filed 6/2/21 has been received and made of record. As requested, claims 1, 10, 13 and 17 have been amended and claims 7, 11 and 12 have been cancelled.   Claims 1-6, 8-10 and 3-20 are pending in the instant application. The drawing filed 6/2/21 been approved by the examiner.
In response to the amendment, the drawing objection has been withdrawn, the 112(b) rejection of claims 1-9, the 102 (a)(1) rejection of claims 1, 4, 5,10 and 17 as being anticipated by Teufel, the 103 rejection of claim 2 as being unpatentable over Teufel in view of Moumende et al., the 103 rejection of claims 3,9 and 16 as being unpatentable over Teufel, the 103 rejection of claims 8 and 15 as being unpatentable over Teufel in view of Gehibach et al., the 103 rejection of claims 6,19 and 20 as being unpatentable over Teufel in view of Heimann, the 103 rejection of claims 7 and 11 as being unpatentable over Teufel in view of Hwang, and the 103 rejection of claims 13 and 14 as being unpatentable over Teufel in view of Hwang as applied to claim 11 and in further viewed Hollern have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-10, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Neck rehabilitation apparatuses are known as demonstrated by the prior art pf record. However, the prior art fails to teach or fairly suggest to one having ordinary skill in the art, “a neck wrap engaged to the neck piece and the chest piece, wherein the neck wrap frictionally engages to the neck piece and chest piece using a plurality of buttons disposed along the neck piece and the chest piece” in combination with the other recited elements of claims 1, 10 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786